ORDER
The court sua sponte removes this case from the January 2002 argument calendar and treats the case as submitted to the panel for decision based on the briefs filed.
Appellant argues that a remand to the United States Court of Appeals for Veterans Claims (“CAVC”) is appropriate in the light of the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096. Appellee agrees, as do we.
IT IS ORDERED THAT:
The decision of the CAVC in this case is vacated and the case is remanded for further proceedings, as requested by Appellant.